Citation Nr: 0937811	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for severe lumbar 
spondylosis with degenerative disc disease as secondary to 
the service-connected bilateral pes planus with Achilles and 
posterior tibial tendonitis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2006 and November 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas denied his claim service connection for a back 
disorder and for TDIU.

In September 2008 the Board denied the Veteran's claims.  The 
Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court), and in August 2009, 
pursuant to a July 2009 Joint Motion for Partial Remand, the 
Court remanded the Board's decision for readjudication and 
issuance of a new decision.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks secondary service connection for a back 
disorder.  He also seeks a TDIU.  Under 38 C.F.R. § 3.310(a), 
secondary service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disability.  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disorder also warrants secondary service 
connection, to the degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

The Veteran was examined by VA in May 2006.  While the 
examiner offered an opinion that the Veteran's back disorder 
was not related to his service-connected foot disorder, the 
parties to the Joint Motion determined that the examiner had 
not sufficiently addressed whether the disorder was 
aggravated by his service-connected foot disorder.  Thus, a 
new VA examination to address this issue is required.  

Additionally the Veteran through his attorney has submitted 
to the Board additional evidence and he has indicated that he 
did not wish to waive RO consideration of this evidence.  
Thus, a remand is required for the RO to initially consider 
this evidence.  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 
20.1304(c) (any pertinent evidence submitted by the appellant 
or his representative must be referred to the agency of 
original jurisdiction for initial review, unless this 
procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral).  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The claims file and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated studies should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a fifty percent probability or 
greater) that the Veteran's service-
connected pes planus has caused or 
aggravated his low back disorder.  

In determining whether the pes planus 
aggravated his low back disorder, the 
examiner should determine the baseline 
level of the low back disorder, and then 
assess whether the pes planus has 
aggravated this disability beyond the 
natural progress of the disorder.  

Complete rationale must be provided for 
all opinions or conclusions reached.  

2.  Following completion of the above, 
the claim should be readjudicated.  Any 
additional development deemed appropriate 
should be undertaken.  If any benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing all 
additional evidence received since the 
most recent supplemental statement of the 
case, and given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



